DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 06/28/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statement has been considered by the Examiner.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on July 3, 2020. It is noted that applicant has filed a certified copy of the Chinese patent application CN 202010630033.X as required by 37 CFR 1.55.


Claims 1, 6-10, 13-19 and 21-24 are pending.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with applicant’s attorney on 10/15/2021.
The application has been amended as follows:

1. (Currently Amended) A method comprising:
obtaining a sequence of a plurality of nodes associated with a blockchain that initiate a plurality of proposals;
sequentially obtaining, according to the sequence of the plurality of nodes, transactions included in the plurality of proposals;
generating a Merkle tree based on the sequence of the plurality of nodes and the transactions included in the plurality of proposals;
obtaining a Merkle root of the proposals based on the generated Merkle tree 
signing the Merkle root of the 
transmitting the digital signature of the 
receiving a plurality of digital signatures of the 
determining that a quantity of the received 
verifying the received digital signatures;
generating a proof of consensus for the verified ;[[.]]
obtaining a transaction set based on the transactions included in the proposals; and
generating a new block recording the transaction set.

2. (Canceled)

3. (Canceled)

4. (Canceled) 

5. (Canceled) 

6. (Currently Amended) The method of claim 1 [[2]], wherein before obtaining the Merkle root of the 
splitting a proposal on which consensus is pending into a plurality of data blocks through erasure coding, wherein a quantity of the plurality of data blocks is the same as a quantity of nodes associated with the blockchain;
constructing a Merkle tree based on hash values of the plurality of data blocks, to obtain a corresponding Merkle path and a corresponding root hash;
storing one or more data blocks of the plurality of data blocks locally, and transmitting, to a plurality of nodes associated with the blockchain, the other data blocks of the plurality of data blocks, Merkle proofs of the other data blocks on the Merkle path, and the root hash, for the plurality of nodes in the blockchain to perform consensus processing and feedback on the transmitted data blocks; and
receiving a plurality of proposals on which consensus is pending that are initiated by one or more of the plurality of 

7. (Currently Amended) The method of claim 6, wherein the performing consensus processing and feedback respectively on the plurality of proposals on which consensus is pending comprises:
performing, based on a binary agreement (BA) sub-protocol in a Honey Badger Byzantine fault tolerance (BFT) consensus algorithm, the consensus processing and feedback respectively on the plurality of proposals on which consensus is pending.

8. (Currently Amended) The method according to claim 1 [[4]], wherein the verifying the received 
performing signature verification on the received 

9. (Currently Amended) The method of claim 1, wherein the blockchain uses a consensus protocol of a BFT algorithm, the consist of one proposal, and the one proposal is initiated by a consensus master node associated with the blockchain.

10. (Currently Amended) A system, comprising one or more processors and a non-transitory computer-readable storage medium storing instructions executable by the one or more processors to cause the system to perform operations comprising:
obtaining a sequence of a plurality of nodes associated with a blockchain that initiate a plurality of proposals;
sequentially obtaining, according to the sequence of the plurality of nodes, transactions included in the plurality of proposals;
generating a Merkle tree based on the sequence of the plurality of nodes and the transactions included in the plurality of proposals;
obtaining a Merkle root of the proposals based on the generated Merkle tree 
signing the Merkle root of the 
transmitting the digital signature of the 
receiving a plurality of digital signatures of the 
determining that a quantity of the received 
verifying the received digital signatures;
generating a proof of consensus for the verified ;[[.]]
obtaining a transaction set based on the transactions included in the proposals; and
generating a new block recording the transaction set.

11. (Canceled)

12. (Canceled)

13. (Currently Amended) The system of claim 10 [[12]], wherein the verifying the received 
performing signature verification on the received 

14. (Currently Amended) The system of claim 10 [[11]], wherein before obtaining a Merkle root of the 
splitting a proposal on which consensus is pending into a plurality of data blocks through erasure coding, wherein a quantity of the plurality of data blocks is the same as a quantity of nodes associated with the blockchain;
constructing a Merkle tree based on hash values of the plurality of data blocks, to obtain a corresponding Merkle path and a corresponding root hash;
storing one or more data blocks of the plurality of data blocks locally, and transmitting, to a plurality of nodes associated with the blockchain, the other data blocks of the plurality of data blocks, Merkle proofs of the other data blocks on the Merkle path, and the root hash, for the plurality of nodes in the blockchain to perform consensus processing and feedback on the transmitted data blocks; and
receiving a plurality of proposals on which consensus is pending that are initiated by one or more of the plurality of 

15. (Currently Amended) The system of claim 14, wherein the performing consensus processing and feedback respectively on the plurality of proposals on which consensus is pending comprises:
performing, based on a binary agreement (BA) sub-protocol in a Honey Badger Byzantine fault tolerance (BFT) consensus algorithm, the consensus processing and feedback respectively on the plurality of proposals on which consensus is pending.

16. (Currently Amended) A non-transitory computer-readable storage medium, configured with instructions executable by one or more processors to cause the one or more processors to perform operations comprising:
splitting a proposal on which consensus is pending into a plurality of data blocks through erasure coding, wherein a quantity of the plurality of data blocks is the same as a quantity of nodes associated with a blockchain;
constructing a Merkle tree based on hash values of the plurality of data blocks, to obtain a corresponding Merkle path and a corresponding root hash;
storing one or more data blocks of the plurality of data blocks locally, and transmitting, to a plurality of nodes associated with the blockchain, the other data blocks of the plurality of data blocks, Merkle proofs of the other data blocks on the Merkle path, and the root hash, for the plurality of nodes in the blockchain to perform consensus processing and feedback on the transmitted data blocks;
receiving one or more proposals on which consensus is pending that are initiated by one or more of the plurality of nodes associated with the blockchain;
obtaining a Merkle root of the one or more proposals
signing the Merkle root of the one or more proposals to obtain a digital signature of the one or more proposals;
transmitting the digital signature of the one or more proposals to the one or more nodes associated with the blockchain;
receiving one or more digital signatures of the one or more proposals from the one or more nodes associated with the blockchain respectively;
determining that a quantity of the received one or more digital signatures is at least 2f+1, wherein f is a maximum quantity of abnormal nodes permitted by the blockchain; and
generating a proof of consensus for the one or more proposals based on the received one or more digital signatures.

17. (Original) The non-transitory computer-readable storage medium of claim 16, wherein the one or more proposals comprise a plurality of proposals, and the obtaining a Merkle root of one or more proposals comprises:
generating a Merkle tree based on the plurality of proposals; and
obtaining a Merkle root of the plurality of proposals based on the generated Merkle tree.

18. (Original) The non-transitory computer-readable storage medium of claim 16, wherein the generating a proof of consensus for the one or more proposals based on the received one or more digital signatures comprises:
verifying the received one or more digital signatures; and
generating the proof of consensus for the one or more proposals based on the verified one or more digital signatures.

19. (Original) The non-transitory computer-readable storage medium of claim 18, wherein the verifying the received one or more digital signatures comprises:
performing signature verification on the received one or more digital signatures based on a locally stored Merkle root of the one or more proposals.

20. (Canceled)

21. (New) The non-transitory computer-readable storage medium of claim 17, wherein the generating a Merkle tree based on the plurality of proposals comprises:
obtaining a sequence of a plurality of nodes initiating the plurality of proposals;
sequentially obtaining, according to the sequence of the plurality of nodes, transactions included in the plurality of proposals; and
generating the Merkle tree based on the sequence of the plurality of nodes and the transactions included in the plurality of proposals.

22. (New) The non-transitory computer-readable storage medium of claim 18, wherein after generating the proof of consensus for the one or more proposals, the operations further comprise:
obtaining a transaction set based on transactions included in the one or more proposals; and
generating a new block recording the transaction set.

23. (New) The non-transitory computer-readable storage medium of claim 16, wherein the blockchain uses a consensus protocol of a Honey Badger Byzantine fault tolerance (BFT) algorithm, the proposals consist of one proposal, and the one proposal is initiated by a consensus master node associated with the blockchain.

24. (New) The system of claim 10, wherein the blockchain uses a consensus protocol of a Honey Badger Byzantine fault tolerance (BFT) algorithm, the proposals consist of one proposal, and the one proposal is initiated by a consensus master node associated with the blockchain.

					Allowable Subject Matter
Claims 1, 6-10, 13-19 and 21-24 are allowed.
Reason for allowance
The invention defined in claims 1, 10 and 16 are not suggested by the prior art of record. 
The prior art of record (in particular, DAVIS; Steven Charles US 20170344435 A1, McCurtis; Brian C. US 20190188706 A1, Lima; Carlos Alexandre de Araujo et al. US 20210245441 A1, Pierce; Ryan et al. US 10417217 B2, Iyer; Ramachandran US 20200162261 A1, WERTHEIM; Oded et al. US 20210273807 A1, Saraniecki; W. Eric et “sequentially obtaining, according to the sequence of the plurality of nodes, transactions included in the plurality of proposals;
generating a Merkle tree based on the sequence of the plurality of nodes and the transactions included in the plurality of proposals;
obtaining a Merkle root of the proposals based on the generated Merkle tree;
signing the Merkle root of the proposals to obtain a digital signature of the proposals;
transmitting the digital signature of the 
receiving a plurality of digital signatures of the proposals from one or more nodes associated with the blockchain respectively;
determining that a quantity of the received digital signatures is at least 2f+1, wherein f is a maximum quantity of abnormal nodes permitted by the blockchain; 
verifying the received digital signatures;
generating a proof of consensus for the proposals based on the verified digital signatures;
obtaining a transaction set based on the transactions included in the proposals; and
generating a new block recording the transaction set.” and similar limitations of independent claim 10 in combination with the other claimed features as a whole. 



With respect to claim 16 “constructing a Merkle tree based on hash values of the plurality of data blocks, to obtain a corresponding Merkle path and a corresponding root hash;
storing one or more data blocks of the plurality of data blocks locally, and transmitting, to a plurality of nodes associated with the blockchain, the other data blocks of the plurality of data blocks, Merkle proofs of the other data blocks on the Merkle path, and the root hash, for the plurality of nodes in the blockchain to perform consensus processing and feedback on the transmitted data blocks;
receiving one or more proposals on which consensus is pending that are initiated by one or more of the plurality of nodes associated with the blockchain;
obtaining a Merkle root of the one or more proposals;
signing the Merkle root of the one or more proposals to obtain a digital signature of the one or more proposals;
transmitting the digital signature of the one or more proposals to the one or more nodes associated with the blockchain;
receiving one or more digital signatures of the one or more proposals from the one or more nodes associated with the blockchain respectively;
determining that a quantity of the received one or more digital signatures is at least 2f+1, wherein f is a maximum quantity of abnormal nodes permitted by the blockchain; and

generating a proof of consensus for the one or more proposals based on the received one or more digital signatures.” in combination with the other claimed features as a whole.
Therefore independent claims 1, 10 and 16 are allowed.
Dependent claims 6-9, 13-15, 17-19 and 21-24 are also allowed based on their dependencies on independent claims 1, 10 and 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHODRAT JAMSHIDI whose telephone number is (571)270-1956. The examiner can normally be reached 10:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 5712723862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/GHODRAT JAMSHIDI/Primary Examiner, Art Unit 2493